                                                                                                Cullen and Dykman LLP
                                                                                                    Garden City Center
                                                                                       100 Quentin Roosevelt Boulevard
                                                                                                  Garden City, NY 11530
                                                                                                         T: 516.357.3700
                                                                                                         F: 516.357.3792
GARY P. MUHLSTOCK
PARTNER
DIRECT: 516-357-3756
E-mail GMUHLSTOCK@CULLENLLP.COM

June 17, 2020

Magistrate Judge Arlene R. Lindsay
United States District Court
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

                Re:   Mary Russo v CVS Pharmacy, Inc.
                      Docket No. :       20-cv-02303 (RPK) (ARL)
                      Our File No. :     23000-91

Dear Magistrate Lindsay:

Our office represents the defendant on the above matter. I am writing to advise the court that myself and plaintiff’s
counsel, Marc Thompson have conferred and are in agreement with the proposed scheduling order provided by the
court.

We are therefore respectfully requesting that the initial conference scheduled for 7/29/2020 at 1:30PM be converted
to a telephone conference for the Same date and time. The court’s courtesy in this regard is greatly appreciated.

Respectfully submitted,


Gary Muhlstock
GARY P. MUHLSTOCK
/GPM

cc:    Jennifer Golden, Esq.
       PULVERS, PULVERS & THOMPSON, LLC
       950 Third Avenue – 11th Floor
       New York, New York 10022




                                                  FO U N D E D 1850
                                       NEW YORK    NEW JERSEY   WASHINGTON DC
